Citation Nr: 1545069	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  13-11 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for a respiratory disorder as due to asbestos exposure.

2.  Entitlement to service connection bilateral hearing loss.

[The issues of entitlement to service connection for sleep apnea, hypertension, right leg disorder, left leg disorder, and psychiatric disorder are addressed in a separate Board decision under a different docket number.]



ATTORNEY FOR THE BOARD

T. Carter, Counsel



INTRODUCTION

The Veteran served on inactive duty with the Naval Reserves from March 1974 to June 1974 and on active duty from June 1974 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues on appeal certified by the RO included entitlement to service connection for Chronic Obstructive Pulmonary Disease and bronchitis due to asbestos exposure.  The Board has recharacterized this issue more broadly in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Accordingly, the Board has listed the issue on the title page as a respiratory disorder.

The Veteran submitted additional evidence since the August 2013 Supplemental Statement of the Case and prior to the case being certified to the Board in October 2014.  Since the Veteran submitted the VA Form 9 (Substantive Appeal) in April 2013, the Board will proceed with the initial review of these records.  See 38 U.S.C.A. § 7105, as amended by Public Law 112-154, section 501 (West 2014) (providing that evidence received with or after any Substantive Appeal received on or after February 2, 2013 is subject to initial review by the Board, unless the Veteran explicitly requests such consideration).

This appeal was processed using the Veterans Benefits Management System (VBMS).  There are also some records in Virtual VA.

There has been some confusion concerning representation over the course of this appeal.  At one point, a VA form 646 was issued by a state service organization on the issues in this decision.  At one point at least the issue of a respiratory disorder was listed on a power of attorney form to the attorney listed in this document.  Clarification of the matter in June and July 2015 indicated that the attorney's representation was limited to the issues on the title page of the other document.  As to the issues considered herein, the Veteran is deemed to be representing himself.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss will be REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  The Veteran will be notified if further action is required of him.


FINDING OF FACT

The Veteran's current respiratory disorder is as likely as not etiologically related to in-service asbestos exposure.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, a respiratory disorder was incurred as a result of active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with these requirements is unnecessary.

In this case, the service personnel records indicate asbestos exposure given his military occupational specialty and job duties while in service as a boiler room technician and fireman.  He is currently diagnosed with asthma, and Aliya Ali, M.D. has linked the Veteran's current respiratory disorder to in-service asbestos exposure.  As there is no competent evidence to the contrary, service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.


ORDER

Service connection for a respiratory disorder as due to asbestos exposure, is granted.


REMAND

As noted in the other document, released at the same time as this document, some development concerning Social Security records is indicated.  That development will not be repeated in this document, although the reasoning as to this issue is sound.

A remand is needed for the issue of entitlement to service connection for bilateral hearing loss to obtain an additional VA examination and medical opinion.  During the course of the appeal, the Veteran underwent a VA audiological examination in October 2010 at which no hearing loss disability for VA purposes was found.  See 38 C.F.R. § 3.385 (2015) (A hearing loss disability for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent).  Since then, an April 2015 VA treatment record shows the Veteran received hearing aids.  Service treatment records also show some degree of bilateral hearing impairment on June 1974 and May 1978 service examinations and August 1977 audiogram report.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  An additional VA audiological examination is needed to determine the existence of any current bilateral hearing loss disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

In view of the need for remand of this issue, appellant will be offered the opportunity to identify any records of treatment for hearing loss that are not on file.

In view of the foregoing, this matter is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any medical treatment he has had for defective hearing to the extent records of that treatment are not on file.  If necessary, appropriate release forms should be sought.  All attempts to obtain records should be documented in the claims folder.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss disability that may exist in either ear.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner should indicate whether the Veteran has a current hearing loss disability for VA purposes in either ear.  

If a diagnosis is rendered, the VA physician should opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that the diagnosis (i) is related to service, to include some degree of bilateral impaired hearing on June 1974 and May 1978 service examinations and August 1977 audiogram report; or (ii) manifested within one year of separation from service?

An explanation for any opinions expressed must be provided, and if the requested information cannot be provided without resort to speculation, the examiner should so state and explain why.

3.  Thereafter, readjudicate the instant issue.  To the extent the benefits sought are not granted, provide the Veteran with a supplemental statement of the case and afford him a reasonable opportunity to respond thereto.  Thereafter, the matter should be returned to the Board, if in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


